Title: From John Adams to Charles Carroll, 2 August 1820
From: Adams, John
To: Carroll, Charles



Dear Sir.
Montezillo August 2d 1820.

Your friendly letter of the 24th July, I received as a precious treasure. You have in your list of Survivors omitted General Floyd in the State of N York, somewhere not far from Utica, as I hope and believe he still lives; he certainly was addressed on the fourth of July by his neighbours with great respect and was able to make them a concise answer.
While Mr Ellery was dying and reading Tully’s Offices, I was delightfully employed in reading the Same divine writer on Old-age. The dream of Scipio, and on Friendship, and I could agree with Cato major, in almost if not quite all his Sentiments and expressions.—I call him divine because I am not surprised at the petition of the Pagans to the Emperor, that he would call in and burn all the writings of Cicero, because their tendency was to prepare the minds of Philosophers & People to embrace the Christian Religion.
Although I have not lost my relish for the Ancients, my amusement for some time past has been with the moderns—and to such a degree that I am almost Scottified. Dugald Stuart, Playfare and Walter Scott, I think will form an Ora in the annals of literature as memorable as that of Bacon & Shakespeare. I have read all Sir Walter’s Novels as regularly as they appeared. But, last of all I have read a Romance in two huge volumes, five hundred pages each, in Chalmer’s life of Mary Queen of Scots, first printed in 1818.
This enormous mass of Biography represents the morals of the Scottish nation, as well as those of Queen Elizabeth and her Courtiers, quite as atrocious as any in Sir Walter’s novels. It is enough to disgust one with human nature; but I think he has given a false complexion to his whole Picture.
It is indeed delightful, my worthy friends, to contemplate the glory and prosperity of our Country, and the means & gradations by which she as acquired it. If I am capable of impartial judgment, I think those means have been highly honorable. I think Americans may confidently and consientiously Say, that they can appeal to God and the World for the sincerity of their intentions and the honour and integrity of their conduct toward foreign Nations, if not, in all cases, in their behaviour to one another. But I dare not look into futurity to compare great things with Small. It is like looking into that contemptible bauble, the kaleidoscope, the least turn of which presents to view a groupe of objects all entirely new. When I surprise myself with in thinking about futurity, I feel like the American Soldier, in the time of the American Revolution, on the top of the highest mountain on Hudson-River. He burst out—“Attention Universe! Kingdoms of the Earth, to the right about wheel! March!!!” The American Union will last as long as God pleases—It is the duty of every American Citizen to exert his utmost abilities and endeavours to preserve it as long as possible and to pray with Submission to Providence—“Esto Perpetua”
I shall be Eighty-five on the 30th of October and consequently cannot be far to the end of my life—And when it comes I can truly say that I have done my duty, to the best of my abilities to my Country and mankind.—You, I doubt not can say the same—therefore let us rest in peace and meet again to embrace each other in a future world. So believes & so prays your Stedfast friend for five & forty years, and your present / Humble Servt
J A
N B. Without the Kaleidoscope—bauble as it seems—nothing ever yet invented could have furnished a similitude like the writer’s TBA

